Citation Nr: 0939136	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than February 10, 
2004, for the resumption of payment of disability benefits 
for service-connected post-operative left anterior shoulder 
dislocation with probable loose body.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from February 1976 to 
January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In April 2008, the Board remanded the case for the Veteran to 
be scheduled for a Travel Board hearing.  That hearing was 
held before the undersigned in September 2009, and a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  In an unappealed rating determination in January 1983, 
disability payments for the Veteran's left shoulder 
disability were discontinued due to his failure to report for 
a scheduled VA examination.

2.  At the time payments were discontinued, the Veteran had 
not been receiving a compensable rating for the service-
connected left shoulder disability for 20 years or more.

3.  Thereafter, a claim to resume disability payments for the 
left shoulder disability was not received until February 10, 
2004.


CONCLUSION OF LAW

The criteria for establishment of an effective date prior to 
February 10, 2004, for resumption of disability compensation 
payments for service-connected post-operative left anterior 
shoulder dislocation with probable loose body are not met.  
38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 38 C.F.R. §§ 
3.1(p), 3.151, 3.155, 3.157, 3.158, 3.330, 3.400(b), 3.655 
(200).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant complete notice by letters 
dated in March 2004 and March 2006, and the claim was 
readjudicated in an October 2007 supplemental statement of 
the case. 

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, afforded the Veteran an 
examination, assisted the Veteran in obtaining evidence, and 
afforded the Veteran a hearing before the Board.  Based on 
the foregoing, all known and available records relevant to 
the issue on appeal have been obtained and associated with 
the Veteran's claims file, and the Veteran has not contended 
otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

To briefly summarize the pertinent history of this claim, 
service connection was granted for post-operative left 
anterior shoulder dislocation with probable loose body in a 
February 1978 rating decision.  A 10 percent rating was 
assigned from January 1978.  The February 1978 rating 
decision reflects that the requirement of a future 
examination, in January 1980, was established.  The Veteran 
was notified in November 1982 of an examination scheduled for 
December 13, 1982, but he failed to report.

In a letter dated in January 1983, the Veteran was advised 
that the RO was going to terminate payments due to his 
failure to report for a VA examination.  He was also advised 
that, if he was ready to report for an examination, he should 
notify VA of this.  

In February 2004, the Veteran submitted a VA Form 21-526, 
applying for compensation for his post-operative left 
shoulder condition.  The Veteran underwent a VA examination 
in March 2004, and in a May 2004 rating decision, the RO 
resumed payment of service-connected compensation at the 10 
percent level.  A January 2006 rating decision noted that the 
resumption of compensation payments was effective February 
10, 2004, the date the claim was received.

The Veteran essentially contends that he is entitled to an 
effective date in 1983 when the payments were discontinued.  
He specifically contends that he never received any notice to 
appear for an examination in 1982 or any letter from the RO 
in January 1983 informing him of the suspension of his 
disability payments.  He testified before the undersigned 
that he believes that VA has fabricated the copy of the 
January 1983 letter, and that his address as listed on that 
document could not be authentic as he did not live at that 
address at the time.

The resumption of payment when a claimant subsequently 
reports for VA examination are governed by the provisions of 
§ 3.158 (abandoned claims) and § 3.655 (failure to report for 
VA examination).  Under 38 C.F.R. § 3.158, payments shall 
commence not earlier than the date of filing of the new 
claim.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the Veteran, it will be considered 
filed as of the date of receipt of the informal claim.  When 
a claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

In this case, there is no document subsequent to the January 
1983 decision to discontinue payments, and prior to the 
February 2004 claim form, that can be interpreted as a claim 
(formal or informal) to have the payments resumed.  Indeed, 
the Veteran does not contend that he filed a specific claim 
earlier than February 2004.  His argument centers on his 
stated belief that the RO did not send notice to his proper 
address in December 1982 and January 1983.

The evidence of record shows that the Veteran was scheduled 
for a VA examination on December 13, 1982.  The request for 
physical examination form notes the Veteran's address; the 
box marked "notice to report returned unclaimed" is not 
checked, while the box marked "Veteran failed to report for 
examination" is checked.  The evidence also shows that the 
RO mailed a letter, dated January 19, 1983, to the Veteran 
advising him that his disability payments had been 
discontinued.  The mailing address on the letter, and on the 
request for physical examination form, is identical to the 
address provided by the veteran on the most recent 
correspondence shown in the record, his August 11, 1981, 
request for change of program or place of training 
(pertaining to VA education benefits).  The Board concludes 
that the presumption of regularity that attends the 
administrative functions of the Government is applicable, and 
that it is presumed that the notice to report for examination 
and the January 19, 1983 notification letter were properly 
mailed by the RO and properly delivered by the postal 
service.  The United States Court of Appeals for Veterans 
Claims has ruled that there is a rebuttable "presumption of 
administrative regularity" under which it is presumed that 
government officials have properly discharged their official 
duties, including mailing notices.  See Clark v. Principi, 15 
Vet. App. 61, 63 (2001).  In order to rebut this presumption, 
there must be "clear evidence" to the contrary that either 
VA's regular mailing practices were not regular or they were 
not followed.  Specifically, the veteran must establish both 
that the mailing was returned as undeliverable and that there 
were other possible and plausible addresses that could have 
been used to contact him.  See Davis v. Principi, 17 Vet. 
App. 29 (2003); Woods v. Gober, 14 214 (2000); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  In the absence of clear 
evidence to the contrary, it is presumed that VA properly 
notified the veteran of the December 1982 examination and the 
January 1983 decision to discontinue disability payments, and 
that he received such letters.  There is no evidence in the 
record that the mail was not physically received.

In sum, the record contains no document or communication from 
the Veteran prior to February 10, 2004, that meets the 
requirements of a claim (formal or informal) for resumption 
of disability benefits.

The Board notes that, under certain circumstances, a report 
of examination or hospitalization can be accepted as an 
informal claim for benefits.  Acceptance of a report of 
examination or treatment as a claim for increase is subject 
to the payment of retroactive benefits from the date of a 
report or for a period of one year prior to the date of 
receipt of the report.  See 38 C.F.R. § 3.157.  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

In this case, no medical evidence was received during the 
period subsequent to the discontinuation of disability 
payments and the February 10, 2004, claim.  

In sum, the Board has carefully reviewed the record in an 
attempt to find an appropriate basis for granting this claim.  
Unfortunately, the Board has found no such basis.  The record 
before the Board establishes that the January 1983 rating 
determination became final because VA did not receive a 
notice of disagreement with that decision.  A claim for 
resumption of payments was not thereafter received until 
February 10, 2004.  Consequently, the proper effective date 
for the resumption is not earlier than the currently assigned 
effective date of February 10, 2004.


ORDER

An effective date earlier than February 10, 2004, for the 
resumption of payment of disability benefits for service- 
connected post-operative left anterior shoulder dislocation 
with probable loose body is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


